Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The instant Office action is made a Non-Final rejection in order to afford applicant the opportunity to review the new grounds of rejection (not necessitated by amendment).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2 are being rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka Yoshio (JP-2005002457A, hereinafter "Yoshio", Translation provided) of Keiji Mase (US 2012/0043044, hereinafter "Mase").
Regarding claim 1, Yoshio discloses a method of treating a surface of a mold (See Product to be Treated Line 38, Pag. 4) comprising; a preliminary treatment process(Yoshio, Translation Pag. 4; “pretreatment method”) of dry-ejecting  carbide powder against the surface of the mold (Yoshio, Translation Pag. 4; “carbide powder into the surface”), so as to cause elemental carbon present within the carbide powder to be diffused into the surface of the mold(Yoshio, Translation Pag. 4; “carbon elements in carbide powder applied to the vicinity of the surface”) and prepare the surface of the mold (Product to be treated; Line 38, Yoshio, Translation Pag. 4), the carbide powder having particle diameters not larger than those of a 220 grit particle distribution as defined by JIS R6001 (Same particle size stablished in Yoshio, Translation Pag. 4) and the carbide powder being dry-ejected at an ejection pressure of 0.2 MPa or greater; (Same ejection pressure in Yoshio, Translation Pag. 4).
Regarding Claim 1 Yoshio is silent to the shape being angular and an after treatment process of dry-ejecting a spherical powder against the surface of the mold after treatment by the preliminary treatment so as to cause the spherical powder to impact the surface of the mold and form circular arc shaped depressions in the mold surface, the spherical powder having a hardness not less than the hardness of a base material of metal of the mold and particle diameters not larger than those of a 220 grit particle distribution as defined by JIS R6001 (1987) and being dry-ejected at an ejection pressure of 0.2 MPa or greater. 
Regarding the shape being angular it is old and well known in the abrading art that silicon carbide is commonly available from suppliers having an angular shape. Therefore it would have been obvious before the effective filling date of the claimed invention to have the SiC to have an angular shape, in order to use a commonly available SiC, and since it is known that angular shaped SiC is commonly used for blasting or dry ejecting, and thus would yield predictable results of producing the desired surface treatment; further there are reasonable expectations of success (see conclusion section for Non-Patent Literature cited, not relied upon rejection, which supports this rationale).
Regarding Claim 1 Mase Teaches an after treatment process of dry-ejecting (blasting, ¶55) a spherical powder (¶56) against the surface of the mold (¶60) after treatment by the preliminary treatment so as to cause the spherical powder (spherical abrasive, ¶58) to impact (collide, ¶60) the surface of the mold and form circular arc shaped depressions (hemispherical recesses, Fig 1B,) in the mold surface (¶60 - Fig. 1B), the spherical powder having a hardness not less than the hardness of a base material of metal of the mold (the hardness values not explicitly expressed by the reference, to be able to perform plastic deformation on the surface the particles must be harder than the surface of the mold) and particle diameters not larger than those of a 220 grit particle distribution as defined by JIS Example 1 – discloses particle diameters not larger than range defined by JIS R6001 - 58μm) and being dry-ejected (blasted) at an ejection pressure of 0.2 MPa or greater (Example 1). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify method of treating a surface from Yoshio to include the aftertreatment of Mase (second blasting, ¶55) to form circular arc shaped depressions (hemispherical recesses, ¶56) as it allows the demolding agent to flow into the recesses and improves demoldability as disclosed by Mase (¶72).
Regarding Claim 2, Yoshio as modified discloses the method of claim 1.  However, Yoshio as does not explicitly disclose wherein the mold is a mold for molding a resin. It is first noted that the recitation of “is a mold for molding a resin” is not an active step.  Furthermore, even if it is amended to be an active step, applicant should revise the claim, because claim 1 is directed to a method of treating a surface of a mold, and not a method for using the mold.
In order to advance prosecution, it is noted that although Yoshio does not explicitly disclose the mold being used for molding a resin, the modified of Yoshio as modified would be capable of being used or this intended purpose, because of the surface treatment of Yoshio as modified (see ¶43-45 of Mase).  Assuming arguendo, applicant does not agree that Yoshio as modified would be capable of being use as intended in the claim, the following is presented.   
The prior art to Mase teaches the method wherein the mold is a mold for molding a resin (¶44); and explicitly points out that the surface treatment is effective for surface treatment of a mold that is used in hard resin that cannot be removed from the mold due to engagement of their shapes when the surface shape of the workpiece is molded so as to conform the surface of the mold (¶45).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the method for surface treatment of Yoshio as modified with 45 of Mase).  
Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but are moot because the new ground of rejection relies on a combination of references different to the one applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non Patent Literature (U - See PTO-892) – Discloses angular shape for silicon carbide for blasting (dry-ejecting) applications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723